DETAILED ACTION
This is the Office action based on the 17185320 application filed February 25, 2021, and in response to applicant’s argument/remark filed on July 1, 2022.  Claims 1-21 are currently pending and have been considered below. Applicant’s cancellation of claims 19 and 20 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-18 in the reply filed on July 1, 2022 is acknowledged.  Claims 19 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the first film formed on the surface of the first base” in step (c) lacks antecedent basis.   Although claim 1 recites “forming a first film on a surface of the second base” in step (b), it does not recite forming a first film on a surface of the first base.  For the purpose of examining it will be assumed that this term is “a first film formed on the surface of the first base”. 
Claims 2-21 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
Claims 1, 3-15 and 21 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Ashihara et al. (WO2020016915), hereinafter “Ashihara”. 
--Claims 1, 4, 6, 12, 13, 14, 15, 21: Ashihara teaches a method of manufacturing a semiconductor device, comprisingi) loading a substrate into process chamber, the substrate has a silicon layer, a silicon oxide layer and a silicon nitride layer ([0088, 0092]);ii) supplying a DHF solution to the substrate to remove a natural oxide film on the silicon layer ([0096-0102]);iii) supplying SC1 solution to the substrate to oxidize the silicon layer to form an silicon oxide layer but not on the silicon nitride layer, resulting in a substrate comprising a silicon oxide surface and a silicon nitride surface, then rinsing the substrate with DI water ([0103-0110]);iv) supplying a ClF3 gas to the substrate, the F atoms from the ClF3 gas adsorb on the silicon oxide surface, but not on the silicon nitride surface, to form a F-adsorb region ([0114-0117]);v) purging the chamber to remove the excess ClF3 gas ([0118]);vi) repeating steps iv) and v) a plurality of times ([0119]);vii) supplying SiCl4 gas to the substrate, the SiCl4 molecules adsorb on the silicon nitride surface, but not on the F-adsorb region, to form a silicon-containing film ([0124-0132]);viii) purging the chamber ([0133]);ix) supplying NH3 gas to the substrate, the NH3 molecules adsorb on the silicon-containing film, but not on the F-adsorb region, to form silicon nitride film ([0134-0136]);x) purging the chamber ([0137]);xi) repeating steps vii) – x) a plurality of times to form a silicon nitride layer on the silicon nitride surface.  This may also form islands of silicon nitride on the silicon oxide surface ([0138-0139]);xii) repeating supply a ClF3 gas to the substrate then purging the chamber a plurality of times to etch the islands of silicon nitride ([0140-0146]).    It is noted that the islands of silicon nitride on the silicon oxide surface is equivalent to the first film formed on the surface of the first base as recited in claim 1.  This film is etched and expose the silicon oxide surface, as shown above.
--Claim 3: Ashihara does not teach etching the silicon oxide surface in steps iv) and xii).--Claim 5: It is noted that the ClF3 gas used in step iv) is a fluorine-containing gas.--Claim 7: It is noted that SiCl4 is a silicon-containing gas and ClF3 is a fluorine-containing gas.--Claims 8, 9, 11: Ashihara further teaches that CHF3 may be used instead of ClF3 ([0176]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16-18 rejected under U.S.C. 103 as being unpatentable over Ashihara.--Claim 2: Ashihara teaches the invention as above, wherein step iv) that modifies the surface of the first base and step xii) that etches the islands of silicon nitride uses the same gas.  Although Ashihara fails to teach using the same process condition for step iv) and xii, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the same process condition for step iv) and xii) to simplify manufacturing process and reduce cost. --Claims 16, 17, 18:  Although Ashihara is silent about repeating the process above, i.e. steps i) – xii) above, it would have been obvious to one of ordinary skill in the art, in routine manufacturing, that an insufficient thickness of silicon nitride may be formed, such as due to process fluctuation or equipment malfunction, that would require repeating steps i) – xii) above.  It is noted that during such repeating the substrate is rinsed with DI water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713